           Case 4:21-cv-00196-BSM Document 5 Filed 04/28/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

PARNELL R. MAY                                                                   PLAINTIFF
#22568-16

v.                              CASE NO. 4:21-CV-00196-BSM

ASA HUTCHINSON                                                                 DEFENDANT
                                            ORDER

         Parnell May’s motion to proceed in forma pauperis [Doc. No. 1] is granted, but he

must pay the full filing fee of $350. His motion for due process [Doc. No. 4] is denied as

moot.

         The Court does not assess an initial partial filing fee. May’s custodian shall withdraw

monthly payments in the amount of twenty percent of the preceding month’s income credited

to his account each time the account exceeds $10 until the statutory fee has been paid in full.

28 U.S.C. § 1915(b)(2). The clerk is directed to send a copy of this order the Administrator

of the Pulaski County Detention Center, 3201 West Roosevelt Road, Little Rock, Arkansas

72204.

         May’s incarceration triggers automatic screening of his complaint. See 28 U.S.C. §

1915A. May points out that the Arkansas Supreme Court suspended criminal jury trials as

a result of COVID-19. May claims Arkansas Governor Asa Hutchinson violated May’s right

to a speedy trial by not finding a way to safely conduct criminal jury trials during the

pandemic; he seeks damages and injunctive relief. Doc. Nos. 2, 3. This Court must abstain

from proceeding with May’s federal claims while his state criminal case, State v. May, 60CR-
         Case 4:21-cv-00196-BSM Document 5 Filed 04/28/21 Page 2 of 2




20-3852, is ongoing. Younger v. Harris, 401 U.S. 37, 43-45 (1971).

       This case is stayed and administratively terminated. May can move to reopen this case

after final disposition of his state criminal case, including any appeal. Any motion to reopen

must be filed within sixty days of that final disposition. If May doesn’t file a timely motion

to reopen or a status report by October 27, 2021, then the case will be reopened and

dismissed without prejudice.

       IT IS SO ORDERED this 28th day of April, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                              2
